Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tripoli (US 6,596,941 B2) in view of Bhattacharya (US D645,341 S).
Regarding claim 1, Tripoli discloses a storage apparatus configured to fit within a rear portion of a vehicle, the storage apparatus comprising: a container (D) comprising a base (E), at least three side panels (see Figures), and a substantially open 10top portion (see Figures), wherein the container comprises at least one subcomponent (18); and a lid (F) configured to at least partially cover the top portion of the container. Tripoli fails to disclose wherein a top surface of the lid comprises at least six corners, wherein the top surface of the lid does not comprise any 90-degree corners. Tripoli shows a traditional truck box lid with four 90-degree corners but fails to disclose any criticality to this particular lid shape. Bhattacharya shows that it was also know in the art for the top of a container to include at least six corners where none include 90-degree corners. Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided the lid of the Tripoli with at least six corners where no corners are 90-degrees, as taught by Bhattacharya, the motivation being to provide a more interesting aesthetic look.
Regarding claims 8, 10, and 11, Tripoli as modified above include the storage apparatus of Claim 1, wherein the at least one subcomponent (18) comprises a power source in the form of a power storage battery (18).
4.	Claims 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tripoli (US 6,596,941 B2) in view of Bhattacharya (US D645,341 S) as applied above, further in view of Van Kirk (US 4,674,665 A).
Regarding claims 4 and 5, Tripoli as modified above includes the storage apparatus of Claim 1, but fails to include wherein the lid comprises an inner surface that comprises at least one reinforcing mechanism in the form of a lattice 
20structure. Van Kirk teaches it was already known in the art for a lid like that of Tripoli to include an inner surface lattice structure (62) for strength (see col. 2 lines 29-32). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided the inner surface of the Tripoli lid with a lattice structure, the motivation being to reinforce the lid and add strength, as taught by Van Kirk.
5.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tripoli (US 6,596,941 B2) in view of Bhattacharya (US D645,341 S) as applied above, further in view of Moore (US 10,232,794 B1).
Regarding claim 6, Tripoli as modified above includes the storage apparatus of Claim 1, wherein the container comprises four side panels (see Figures); wherein the lid is attached to an upper portion of the container via at least one hinge (see Figure 2); but fails to include an inner surface of the lid comprises at least one folding rack bar. Moore teaches that it was already known in the art for a container lid like that of Tripoli to include a folding rack bar (44/70) on an inner surface thereof for supporting items under the lid. Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided the Tripoli lid with a folding rack bar on an inner surface thereof, the motivation being to hold additional items under the lid in the manner taught by Moore.
6.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tripoli (US 6,596,941 B2) in view of Bhattacharya (US D645,341 S) as applied above, further in view of Wang (US 2019/0275926 A1).
	Regarding claim 12, Tripoli as modified above includes the storage apparatus of Claim 10, but fails to disclose wherein the at least one power source comprises a power generating device configured to utilize kinetic energy generated by wheel rotation of the vehicle. Wang teaches that it was already known in the art to provide a vehicle lamp powered by a power generating device configured to utilize kinetic energy generated by wheel rotation of the vehicle (see [0003]). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provide the modified Tripoli box with a light powered by a kinetic energy run power generating device, as taught by Wang, the motivation being to provide light near the Tripoli box for easier access at night, and to power that light without placing any additional strain on the existing Tripoli power system.
7.	Claims 13 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Tripoli (US 6,596,941 B2) in view of Bhattacharya (US D645,341 S) as applied above, further in view of Abel-Bey (US 2019/0111854 A1).
	Regarding claim 13, Tripoli as modified above includes the storage apparatus of Claim 10, but fails to disclose wherein the at least one power source comprises a solar panel. Abel-Bey teaches that it was already known in the art for a truck box to include a solar panel (35) that powers a battery (see claim 12), media display, and speaker (see [0021]). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provide the modified Tripoli box with a solar panel like that of Abel-Bey, the motivation being to power the Tripoli system should the vehicle battery die. It further would have been obvious to have provided a media display like that of Abel-Bey on the underside of the Tripoli lid, the motivation to provide tailgate entertainment.
	Regarding claim 25, this modified Tripoli storage apparatus would include a lighting system (media display as taught by Abel-Bey), rechargeable battery (as taught by Tripoli and Abel-Bey), and solar panel (as taught by Abel-Bey).
8.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tripoli (US 6,596,941 B2) in view of Bhattacharya (US D645,341 S) as applied above, further in view of Agerton (US 2011/0121045 A1).
	Regarding claim 14, Tripoli as modified above includes the storage apparatus of Claim 8, but fails to include at least one strap to secure one or more objects. Agerton teaches that it was already known in the art to provide a storage apparatus like that of Tripoli with straps on the underside of the lid for securing cargo. Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided the modified Tripoli box with straps, the motivation being to secure cargo, as taught by Agerton.
9.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tripoli (US 6,596,941 B2) in view of Bhattacharya (US D645,341 S) as applied above, further in view of Champion (US 6,276,735 B1).
	Regarding claims 15, Tripoli as modified above includes the storage apparatus of Claim 8, but fails to disclose wherein the at least one subcomponent comprises an extension panel configured to at least partially cover a portion of the vehicle. Champion teaches that it was already known in the art for a truck box to include an extendable panel (9a) for covering the truck bed. Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provide the modified Tripoli box with an extendable panel, the motivation being to cover the truck bed as needed, as taught by Champion.
10.	Claims 16, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tripoli (US 6,596,941 B2) in view of Bhattacharya (US D645,341 S) as applied above, further in view of Grossman (US 4,288,011 A).
	Regarding claims 16 and 17, Tripoli as modified above includes the storage apparatus of Claim 8, but fails to disclose a lock as claimed. Grossman teaches that it was already known in the art for a truck box to include a lock (66) to prevent unauthorized access to the inside of the box (see col. 4 lines 3-5). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provide the modified Tripoli box with a lock, the motivation being to prevent unauthorized access, as taught by Grossman. Because Applicant has not challenged Examiner’s use of Official Notice, the fact that it is old and well known in the art of locks for a lock to be any of a key, combination, or remote controlled (i.e. external signal) electronic lock is taken to be admitted prior art. As such, it would have been an obvious matter of design choice to have made the lock of Grossman any of these designs, the motivation being to choose a known lock design and simplify the design process.
Regarding claim 20, Tripoli as modified above includes the storage apparatus of Claim 1, but fails to include wherein one or more of the at least three side panels may 25be adjusted to fit a size or shape of a location on the vehicle where the storage apparatus is to be installed. Grossman teaches that it was already known in the art for side panels to 25be adjusted (via telescoping sections T1 and T2) to fit a size or shape of a location on the vehicle where the storage apparatus is to be installed (see col. 4 lines 15-52). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have made the side panels of the modified Tripoli box expandable so as to fit different width truck beds, as taught by Grossman.
11.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tripoli (US 6,596,941 B2) in view of Bhattacharya (US D645,341 S) as applied above, further in view of Perez Astudillo et al. (US 10,029,618 B2).
Regarding claim 2018, Grossman as modified above includes the storage apparatus of Claim 8, but fails to include an adjustable size sub-container. Perez Astudillo teaches that it was already known in the art to provide a vehicle storage space with an adjustable size removable sub-container (10) that can collapse when not needed and expand for use. Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided the modified Tripoli box with an adjustable size removable sub-container like that of Perez Astudillo, the motivation being to provide additional item organization when needed and to provide a removable container for transport of items away from the vehicle.
12.	Claims 19 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Tripoli (US 6,596,941 B2) in view of Bhattacharya (US D645,341 S) as applied above, further in view of Heinz (US 5,769,294 A) and Jaguar (GB 2552978 A).
Regarding claims 2019 and 24, Tripoli as modified above includes the storage apparatus of Claim 8, but fails to include wherein the at least one subcomponent comprises two or more object securing mechanisms that are stored within one or more of the at least three side panels and may be rotated to an exposed position when directed by an external signal. Heinz teaches that it was already known in the art for a vehicle to include a rotatable panel (30) in sidewall there, the panel includes hooks (42), where the hooks can be exposed when needed and hidden when not in use (see Figures 6-9). Jaguar teaches that it was already known in the art for selectively usable/hidden hooks to be exposed for use in response to an electrical signal (see Abstract). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided the modified Tripoli box with a retractable hook panel like that of Heinz, the motivation being to provide article hanging capabilities when needed, and to have made the hook panel move in response to an external signal, as taught by Jaguar, the motivation being to allow a user to expose the hooks without have to do it manually.
13.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Tripoli (US 6,596,941 B2) in view of Bhattacharya (US D645,341 S) as applied above, further in view of Dischner et al. (US 5,848,744 A) in view of Bryan (US 10,869,562 B1).
Regarding claim 2021, Tripoli as modified above includes the storage apparatus of Claim 8, but fails to include wherein the at least one subcomponent comprises at least one vertically-oriented interior divider that spans across a width of a sub-container where the divider has a uniform height that is adjustable. Dischner teaches that it was already known in the art to provide a sub-container (10) within a truck box like that of Tripoli. Dischner discloses the sub-container including a divider (58) that “may” be integral with the sub-container suggesting that it may also not be integral with the sub-container (see col. 2 lines 63-67). Bryan teaches that it was already known in the art for a divider panel to be a separate piece adjustable in height. Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided the Tripoli box with a sub-container having a divider, the motivation being to provide a separate storage space, as taught by Dischner, and to have made the divider as a separate piece and adjustable in height, the motivation being to allow a user to choose an optimal divider existence or height based on articles being stored, as taught by Bryan.
14.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Tripoli (US 6,596,941 B2) in view of Bhattacharya (US D645,341 S) and Grossman (US 4,288,011 A) as applied above, further in view of Carter et al. (US 2021/0285266 A1).
Regarding claim 2026, Tripoli as modified above includes the storage apparatus of Claim 17, but fails to include wherein the external signal device comprises a key fob with a proximity sensor. Carter teaches that it was already known in the art for a locking system to include a proximity sensor that detects the presence of a key fob for actuating the lock (see [0060]). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided the locking system of the modified Tripoli box with a key fob and proximity sensor like that of Carter, the motivation being to allow a user to unlock the box hands free by simply being within range of the box.
 Response to Arguments
15.	Applicant’s arguments filed 11/4/22 have been fully considered and are persuasive unless specifically addressed below.
16.	Applicant has argued that Heinz fails to show a rotatable panel with two or more object securing mechanisms. Examiner notes that Figures 6-9 of Heinz show a rotatable curved panel (30) that includes two hooks (42).
17.	In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991). The use of each reference in the above rejections include specific motivational statements to establish why a person of ordinary skill in the art at the time Applicant’s invention was filed would have made the proposed modifications.
18.	In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Again, every rejection above includes a specific motivational statement to establish why a person of ordinary skill in the art at the time Applicant’s invention was filed would have made the proposed modifications.

Conclusion
19.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MATTHEW LARSON whose telephone number is (571)272-8649. The examiner can normally be reached Monday-Friday, 7am-3pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN M LARSON/               Primary Examiner, Art Unit 3734                                                                                                                                                                                         	11/23/22